Citation Nr: 0404630	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for T12 myelopathy with 
bowel and bladder paralysis due to intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
REMAND

The appellant served on active duty from January 1986 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Montgomery, Alabama 
Regional Office (RO).

In July 2002, a personal hearing was held before a Decision 
Review Officer in Montgomery, Alabama.  A transcript of the 
hearing testimony has been associated with the claims file.

The Board notes that the veteran submitted a statement in 
February 2004, in which he requested that his Central Office 
hearing, scheduled for February 10, 2004, be cancelled.  The 
veteran instead requested that a videoconference hearing 
before a Member of the Board be scheduled.  Since 
videoconference hearings are scheduled by the RO, a remand is 
necessary for that purpose.

This case is hereby REMANDED to the RO for the following 
action:

The RO should schedule the veteran for 
a videoconference hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



